                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


JULIO SEVILLANO,

                     Plaintiff,

v.                                                     Case No: 6:19-cv-1461-Orl-78DCI

ORANGE COUNTY, FLORIDA,

                     Defendant.
                                         /

                                         ORDER

       THIS CAUSE is before the Court on Plaintiff’s Objection to Magistrate Judge’s

Order (Doc. 41). Therein, Plaintiff objects to United States Magistrate Judge Daniel C.

Irick’s January 30, 2020 Endorsed Order (Doc. 38) denying Plaintiff’s request for

rehearing on his Motion to Amend Complaint (Doc. 31).

       Parties may object to orders issued by magistrate judges on non-dispositive

matters. Fed. R. Civ. P. 72(a); see also 28 U.S.C. § 636(b)(1). “The district judge in the

case must consider timely objections and modify or set aside any part of the order that is

clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “A finding is ‘clearly

erroneous’ when although there is evidence to support it, the reviewing court on the entire

evidence is left with the definite and firm conviction that a mistake has been committed.”

TemPay, Inc. v. Biltres Staffing of Tampa Bay, LLC, 929 F. Supp. 2d 1255, 1260 (M.D.

Fla. 2013) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). “An

order is contrary to law when it fails to apply or misapplies relevant statutes, case law or

rules of procedure.” Id. (quotation omitted). “A judge of the court may accept, reject, or

modify, in whole or in part, the findings . . . made by the magistrate judge. The judge may
also receive further evidence or recommit the matter to the magistrate judge with

instructions.” 28 U.S.C. § 636(b)(1).

       Plaintiff’s Objection fails to state any basis upon which Judge Irick’s denial of the

Motion for Rehearing (Doc. 37) was clearly erroneous or contrary to law. Moreover, to the

extent that Plaintiff’s Objection is directed to the January 21, 2020 Order (Doc. 35)

denying the Motion to Amend, the Objection is neither timely nor persuasive. The

Objection was filed on February 12, 2020, which is more than fourteen days after the

January 21, 2020 Order was served on Plaintiff. See Fed. R. Civ. P. 72(a); see also

Faulkner v. Monroe Cty. Sheriff’s Dep’t, 523 F. App’x 696, 701 (11th Cir. 2013) (per

curiam) (citing Smith v. Sch. Bd. of Orange Cty., 487 F.3d 1361, 1365 (11th Cir. 2007)

(per curiam)) (“A party who fails to timely challenge a magistrate’s nondispositive order

before the district court waives his right to appeal the order.”). Furthermore, the Objection

also fails to argue that the January 21, 2020 Order was clearly erroneous or contrary to

law.

       Accordingly, it is ORDERED and ADJUDGED that Plaintiff’s Objection to

Magistrate Judge’s Order (Doc. 41) is OVERRULED and the January 30, 2020 Order

(Doc. 38) is AFFIRMED.

       DONE AND ORDERED in Orlando, Florida on April 2, 2020.




                                             2
Copies furnished to:

Counsel of Record




                       3
